Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity/Reexam Information for 16/792208 
    
        
            
                                
            
        
    

Parent DataNo Parent Data Child DataNo Child Data

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/15/2021 and 06/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-2, 6-8, 13-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAO et al.  (Pub. No. US 2020/0372116 A1).
As to claim 1, GAO discloses a method comprising: 
receiving a query describing an aspect in a video, the video comprising a plurality of frames (video data 140) (paragraph 0048); 
identifying multiple proposals that potentially correspond to the query, wherein each of the proposals comprises a subset of the plurality of frames (sets of video proposal) (paragraph 0049); 
GAO does not disclose ranking the proposals using a graph convolution network (GCN) that identifies relationships between the proposals; and selecting, based on the ranking, one of the proposals as a video segment that correlates to the query.



As to claim 2, GAO discloses the method of claim 1, wherein ranking the proposals comprises: identifying visual features in the proposals using a visual feature encoder; and generating query features from the query using a recurrent neural network (RNN) (an artificial intelligence or deep learning model) (paragraph 0046).

As to claim 6, GAO discloses the method of claim 1, wherein at least two of the proposals comprise overlapping frames of the plurality of frames in the video (the detection branch 280 compares the various video proposals of the video-sentence pair, and generate or produce selection scores) (paragraphs 0052);

As to claim 7, GAO discloses the method of claim 6, wherein at least two of the proposals comprises subsets of the plurality of frames that do not overlap (the detection branch 

As to claim 8, GAO discloses a system, comprising: a processor (processor 110) (paragraph 0023); and memory comprising a program, which when executed by the processor performs an operation (memory 120 may be used to store software executed by computing device 100 and/or one or more data structures used during operation of computing device 100) (paragraph 0023).
Claim 9 is rejected under the same reason as to claim 2.
Claim 13 is rejected under the same reason as to claim 6.
Claim 14 is rejected under the same reason as to claim 7.

Claim 15 is rejected under the same reason as to claim 1, GAO discloses computer program product for identifying a video segment that correlates to a query, the computer program product comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer-readable program code (memory 120 may be used to store software executed by computing device 100 and/or one or more data structures used during operation of computing device 100) (paragraph 0023) executable by one or more computer processors to perform an operation a processor (processor 110).
Claim 16 is rejected under the same reason as to claim 2.
Claim 20 is rejected under the same reason as to claim 6.

Allowable Subject Matter
4.	Claims 3-5, 10-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 3, GAO alone or in combination fails to teach or suggest “wherein ranking the proposals comprises: generating a graph comprising nodes and edges based on the visual features and the query features; and inputting the graph into the GCN for processing” in conjunction with language of preceding claims.
Claims 4-5 are allowed under the same reason for the same reason as to claim 3.
Claim 10 is allowed under similar reason due to similar language of claim 3.
Claims 11-13 are allowed under the same reason as to claim 10.
Claim 17 is allowed under similar reason due to similar language of claim 3.
Claims 18-19 are allowed under the same reason as to claim 17.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154